 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      NO. 19-01181PO-001
10                Plaintiff,                        MATERIAL WITNESS ORDER OF
                                                    DETENTION
11   v.
12   Daniel Gustavo Luna,
13                Defendant.
14
15         Defendant, Daniel Gustavo Luna, having been charged in the District of Arizona
16   with a violation of Count One of Title 8 United States Code Section 1324(a)(1)(A)(ii)
17   and (v)(I) and Count Two of Title 18 United States Code Section 2 and Title 8 United
18   States Code Section 1325(a)(2) and the Magistrate Judge having determined from the
19   affidavit of the Department of Homeland Security Customs and Border Protection filed in
20   this case, the following persons can provide testimony that is material to the offense(s)
21   alleged in the complaint:
22                               Felipe De Jesus Inostroz-Sanchez
23                                 Ezequiel Rodriguez-Robles
24         The Magistrate Judge finds that it may become impracticable to secure the
25   presence of the witness(es) by subpoena in further proceedings because they are not in
26   the United States legally and have no legal residence or employment in this Country.
27         IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
28   in a corrections facility separate, to the extent practicable, from persons awaiting or
 1   serving sentences or being held in custody pending appeal. The witness(es) shall be
 2   afforded a reasonable opportunity for private consultation with counsel.
 3         Dated this 19th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
